DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           This action is in response to the communication originally filed on September 29, 2020.

This application is a Continuation-in-part and claims priority of US Patent Application No. 16/386,882, filed on April 17, 2019, which claims priority of
           US Provisional Patent Application No. 62/659,541 filed on April 18, 2018, wherein Application No. 16/386,882 now matured into US Patent No. 10,791,882. 

Claims 1-20 are presented for examination.


Claim Objections


Claim 19 is objected due to following informalities:
In claim 19, line 3, the terms “VHF” and “UHF” should be defined.

Double Patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 10-14, 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 7-9, 13, 15, and 17-20 of U.S. Patent No. 10,791,437 B2 (parent application of the instant application).

	
	Regarding claim 1, by adding the feature of analyzing available networks, by removing the step of determining a transmission mode based on conditions for asset data transmission, additional details of the pre-processing step, the limitation of basing priorities to determine the transmission mode, claim 1 of U.S. Patent No. 10,791,437 B2 recites all aspects of claim 1 of the instant application. 


	Regarding claim 10, claim 13 of U.S. Patent No. 10,791,437 B2  recites all aspects of claim 10 of the instant application. Therefore, claim 10 is rejected by the same reasoning as applied to claim 1.

	
	Regarding claim 11, claim 9 of U.S. Patent No. 10,791,437 B2  recites all aspects of claim 11 of the instant application. Therefore, claim 11 is rejected by the same reasoning as applied to claim 1.

	Regarding claim 12, claim 5 of U.S. Patent No. 10,791,437 B2  recites all aspects of claim 12 of the instant application. Therefore, claim 12 is rejected by the same reasoning as applied to claim 1.


	Regarding claim 13, claim 7 of U.S. Patent No. 10,791,437 B2  recites all aspects of claim 13 of the instant application. Therefore, claim 13 is rejected by the same reasoning as applied to claim 1.
	

	Regarding claim 14, claim 8 of U.S. Patent No. 10,791,437 B2 recites all aspects of claim 14 of the instant application. Therefore, claim 14 is rejected by the same reasoning as applied to claim 1.


	Regarding claim 16, claim 15 of U.S. Patent No. 10,791,437 B2  recites all aspects of claim 16 of the instant application. Therefore, claim 16 is rejected by the same reasoning as applied to claim 1.

		
	Regarding claim 17, by adding the feature of analyzing available networks, by removing the step of determining a transmission mode based on conditions for asset data transmission, additional details of the pre-processing step, the limitation of basing priorities to determine the transmission mode, claim 17 of U.S. Patent No. 10,791,437 B2 recites all aspects of claim 17 of the instant application. 
 


	Regarding claim 18, claim 18 of U.S. Patent No. 10,791,437 B2 recites all aspects of claim 18 of the instant application. Therefore, claim 18 is rejected by the same reasoning as applied to claim 17.


	Regarding claim 19, claim 19 of U.S. Patent No. 10,791,437 B2  recites all aspects of claim 19 of the instant application. Therefore, claim 19 is rejected by the same reasoning as applied to claim 17.


	Regarding claim 20, by adding the feature of analyzing available networks; by removing the step of provision of asset data, determining a transmission mode based on conditions for asset data transmission, additional details of the pre-processing step, of transmission conditions satisfying criteria, the limitation of setting priorities to determine the transmission mode, of the arbitration of the transmission node, the feature of a user interface; claim 20 of U.S. Patent No. 10,791,437 B2 recites all aspects of claim 20 of the instant application. 

	
Claim Rejections - 35 USC §103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

            A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 7-8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. in US Publication No. 2013/0107761 A1, hereinafter referred to as Das, in view of Kasargod et al. in US Publication No. 2017/0005911 A1, hereinafter referred to as Kasargod. 


Regarding claim 1, Das discloses a system for analyzing available networks and transferring data via a two-way radio transmission (method of 
transmitting metering information along a path starting from sensor – access point {AP} – commmunications network {Internet/ WAN} – remote server/ client computing device, Fig.12A or para.56), the system comprising: 
a data collection device (datasink/ coordinator gather information from sensors, process and manage gathered information, para.62, lines 1-18) configured to:
 	collect asset data (gather information from sensors, e.g., asset data, para.62, lines 1-18); 
preprocess the asset data for transmission (process and manage gathered information, para.62, lines 1-18); 
determine networks available for transmission of the asset data (determine communication interfaces for communicating to network, such as Ethernet, WiFi, WiMax, wireless, cellular, … para.74); and 
a two-way radio device communicatively coupled to the data collection device (AP, e.g., two-way radio service, coupled to data sink, elements 1254 and 1256 in Fig.12B), the two-way radio device and the data collection device being configured to transmit the asset data to a data server (AP receives metering information from datasink and transmits metering information to remote server, para.11) via: 
at least one communication interface channel (via communications interface, [para.74] with corresponding channel identifier/ status [see para.5); and 
at least one intermediate device (via communication network: Internet/ WAN, element 1202 in Fig.12A).
However, Das does not disclose determining available networks by dynamically analyzing which networks are available for transmission of the asset data, and determining a mode for the transmission of the asset data; which are known in the art and commonly applied in communications field for data transferring, as suggested in Kasargod’s disclosure as below.
	Kasargod, from the same field of endeavor, teaches determining available networks by dynamically analyzing which networks are available for transmission of the asset data (verifying whether each node is qualified to transmit medical data, e.g., asset data, based on  communication characteristics of node and medical data to be transmitted, and add node to list of qualified nodes if the node is qualified to transmit medical data [para.38] wherein a plurality of node constitute a transmission path to transmit medical data [para.42]), and determining a mode for the transmission of the asset data (identifying transmission paths, e.g., transmission mode, for medical data, e.g., asset data, from a list of qualified nodes, and deputize nodes to participate in medical data network to transmit medical data, para.49).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the claimed invention was filed to implement the feature of determining a transmission mode by dynamically analyzing networks available for asset data transmission of Kasargod – as a function of the data collection device of Das – to transmit asset data based on the transmission mode via a communications interface or channel or an intermediate network/ device; thus ensuring the reliable transmssion of asset data by using an appropriate mode involving available networks used for data transmission. 


Regarding claim 2, Das in view of Kasargod disclose wherein the analysis includes determining availability and fidelity of the networks dynamically as the networks increase or decrease in size (rerouting transmission path, e.g., network availability, during communication of medical data if topology of medical data network changes, such as if one or more nodes in transmission path are removed or become unable to participate, e.g., network decrease in size [see para.77, lines 1-8 in Kasargod] via Wifi [see para.47 in Kasagod or para.74 in Das]).


Regarding claim 7, Das in view of Kasargod disclose wherein the data collection device is further configured to determine, based on the analysis of networks, utilization of the networks for an optimal data transmission over one or more of the networks concurrently (establishing a transmission path with fewest nodes possible, or with nodes providing fastest transmission rate or largest bandwidth [see para.92 in Kasargod] and establishing multiple parallel transmission paths to ensure reliable transmission of medical data, [see para.74 in Kasargod]).

Regarding claim 8, Das in view of Kasargod disclose wherein the data collection device is further configured to automatically add microcell capabilities ( add node to a list or set of qualified nodes [see para.103 in Kasargod] wherein node can be an access point [see para.33 in Kasargod]); and radio frequency telemetry in a microcell environment associated with one or more of the networks (and  RF resource chain that may perform transmit/receive functions for wireless on-patient sensing device, see para.51 in Kasargod). 
Thus, it would be obvious to add microcell capabilities and radio frequency telemetry in a microcell environment associated with one or more of the networksk, wherein microcell can have a structure similar to an access point; thus providing higher bandwidth radio frequency/ channel for data packet exchange between the data collection device and its next node.


Regarding claim 10, Das in view of Kasargod disclose wherein the at least one intermediate device is part of one or more of the networks, wherein the networks include one or more of the following: a cellular data network, a satellite data network, a radio network, a digital Radio Frequency (RF) network, a digital radio network, a Very High Frequency (VHF) network, and an Ultra High Frequency (UHF) network (including RF resource, such as WiFi, BlueTooth, cellular, wide area resource, see para.61 in Kasargod).


Regarding claim 11, Das in view of Kasargod disclose wherein the at least one communication channel includes one or more of the following: a two-way radio protocol, a cellular communication channel, and a satellite communication channel (via communications interface – RF resource [see para.61 in Kasrgod], cellular [see para.74 in Das with corresponding channel identifier/ status [see para.5 in Kasargod]).


Regarding claim 12, Das in view of Kasargod disclose wherein the asset data is provided by at least one sensor communicatively coupled to the data collection device by at least one of a wired connection or a short-range wireless connection (sensors coupled to access points in wired or wireless - Wifi, or a mix of wireless and wired communications, see para.62 and 74 in Das).


Regarding claim 13, Das in view of Kasargod disclose wherein the at least one sensor is portable, fixed, integrated into the data collection device, or integrated into the two-way radio device (medical sensor patch, e.g., portable, see element 104 in Kasargod], thermostat, e.g. fixed, [see para.2 in Das], or routing sensor, which receives information and transmit sensor information to one or more datasinks or access poin [see para.62 in Das], e.g., embedded with features of data collection device/ two-way radio device). 

Regarding claim 14, Das in view of Kasargod disclose wherein 
the short-range wireless connection includes one or more of the following: WiFi, Bluetooth, Near Field Communication, ZigBee, Microwave, Infrared, and Radio Frequency Identification (short range air interfaces includes Wi-Fi®, Bluetooth® , see para.1 in Kasargod); and
the wired connection includes one of the following: a Universal Serial Bus connection, a serial connection, and an Ethernet connection (wired connection includes Universal Serial Bus {USB}, Ethernet, see para.74 in Das). .


Regarding claim 15, Das in view of Kasargod disclose wherein the mode for the transmission is determined based on the analysis of the networks ( selecting a subset of transmission paths for common node to support based on determining whether common node is capable of supporting all of the transmission paths, see para.41 in Kasargod).

Regarding claim 16, Das in view of Kasargod disclose wherein the mode for the transmission is further determined based on one or more of the following: a data channel bandwidth (selection may be based on available resources, see para.41 in Kasargod), a feedback from the data server ( , historical data ( , data sensitivity, a scrambling requirement, a data prioritization requirement (data priority, see para.39 in Kasargod), data classification (collected medical data, see para.38 in Kasargod), a metric (quality of service/ power level, see para.38 in Kasargod), and signal strength.


Regarding claim 17, claim 17 is rejected for substantiall same reason as applied to claim 1, except that claim 17 is in a device claim format.


Regarding claim 18, Das in view of Kasargod disclose wherein preprocessing includes one or more of the following: compressing, packaging, timing, rearranging, classifying, prioritizing, and encrypting (including integrating, performing regulatory classification of medical data, or determining high transmission priority for data, see para.46, 62 in Kasargod).


Claims 3-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Kasargod, as applied to claim 1 above, and further in view of Kunisetty et al. in US Publication No. 2017/0353744 A1, hereinafter referred to as Kunisetty. 


Regarding claim 3, Das in view of Kasargod disclose wherein the analysis includes determining availability and fidelity of the networks dynamically based on changes in a quality of transmission of data over the networks over time (determining a new set of qualified nodes making up an alternate path, when base station has lost connection to computing device during transmission of medical data, e.g., leading to data loss resulting in data transmission quality changes, see para.78-80 in Kasargod). 
However, Das in view of Kasargod do not state that determining available networks based on obtaining predicted network availability and fidelity; which are known in the art and commonly applied in communications field for data transferring, as suggested in Kunisetty’s disclosure as below.
Kunisetty, from the same field of endeavor, teaches determining available networks based on predicted network availability and fidelity (increasing multicast streaming efficiencies by predicting optimized channel maps, para.29).  
Thus, it would be obvious to one of ordinary skill in the art at the time before the claimed invention was filed to determine available networks or channel map that is to be optimized based on channel availability and fidelity -- by predicting their availability and fidelity based on changes in a quality of transmission of data over the networks over time; thus increasing rate of asset data transmission. 


Regarding claim 4, Das in view of Kasargod disclose wherein the analysis includes:
determining available bandwidths between different nodes of one of the networks (determine whether node has sufficient bandwidth to transmit medical data quickly and with high reliability, see para.62, lines 20-24 in Kasargod).
However, Das in view of Kasargod do not state that predicting changes in a quality of transmission between the nodes; which is known in the art and commonly applied in communications field for data transferring, as suggested in Kunisetty’s disclosure as below.
Kunisetty, from the same field of endeavor, teaches redicting changes in a quality of transmission between the nodes (predicting actions such as changing a channel at a given time on a given day, para.60). 
Thus, it would be obvious to one of ordinary skill in the art at the time before the claimed invention was filed to predict changes in a quality of transmission between the nodes based on determining available bandwidths between different nodes of one of the networks; thus increasing rate of asset data transmission while avoiding delay. 


Regarding claim 20, Das discloses a system for analyzing available networks and transferring data via a two-way radio transmission (method of 
transmitting metering information along a path starting from sensor – access point {AP} – commmunications network {Internet/ WAN} – remote server/ client computing device, Fig.12A or para.56), the system comprising: 
a data collection device (datasink/ coordinator gather information from sensors, process and manage gathered information, para.62, lines 1-18) configured to:
 	collect asset data (gather information from sensors, e.g., asset data, para.62, lines 1-18); 
preprocess the asset data for transmission (process and manage gathered information, para.62, lines 1-18); 
determine networks available for transmission of the asset data (determine communication interfaces for communicating to network, such as Ethernet, WiFi, WiMax, wireless, cellular, … para.74); and 
a two-way radio device communicatively coupled to the data collection device (AP, e.g., two-way radio service, coupled to data sink, elements 1254 and 1256 in Fig.12B), the two-way radio device and the data collection device being configured to transmit the asset data to a data server (AP receives metering information from datasink and transmits metering information to remote server, para.11) via: 
at least one communication interface channel (via communications interface, [para.74] with corresponding channel identifier/ status [see para.5); and 
at least one intermediate device (via communication network: Internet/ WAN, element 1202 in Fig.12A).
However, Das does not disclose determining available networks by dynamically analyzing which networks are available for transmission of the asset data, determining availability and fidelity of the networks dynamically as the networks increase or decrease in size, and determining a mode for the transmission of the asset data, and; which are known in the art and commonly applied in communications field for data transferring, as suggested in Kasargod’s disclosure as below.
Kasargod, from the same field of endeavor, teaches determining available networks by dynamically analyzing which networks are available for transmission of the asset data (verifying whether each node is qualified to transmit medical data, e.g., asset data, based on  communication characteristics of node and medical data to be transmitted, and add node to list of qualified nodes if the node is qualified to transmit medical data [para.38] wherein a plurality of node constitute a transmission path to transmit medical data [para.42]), determining availability and fidelity of the networks dynamically as the networks increase or decrease in size (rerouting transmission path, e.g., network availability, during communication of medical data if topology of medical data network changes, such as if one or more nodes in transmission path are removed or become unable to participate, e.g., network decrease in size [see para.77, lines 1-8] via Wifi [para.47]), determining availability and fidelity of the networks dynamically based on changes in a quality of transmission of data over the networks over time (determining a new set of qualified nodes making up an alternate path, when base station has lost connection to computing device during transmission of medical data, e.g., leading to data loss resulting in data transmission quality changes, see para.78-80; and  determining a mode for the transmission of the asset data (identifying transmission paths, e.g., transmission mode, for medical data, e.g., asset data, from a list of qualified nodes, and deputize nodes to participate in medical data network to transmit medical data, para.49).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the claimed invention was filed to implement the feature of determining a transmission mode for asset data transmission --  by dynamically analyzing networks available for asset data transmission based on the transmission mode via a communications interface or channel or an intermediate network/ device, determining availability and fidelity of the networks dynamically as the networks increase or decrease in size, based on changes in a quality of transmission of data over the networks over time; thus ensuring the reliable transmssion of asset data by using an appropriate mode involving available networks used for data transmission. 
Also, Kasargod mentions determining available bandwidths between different nodes of one of the networks (determine whether node has sufficient bandwidth to transmit medical data quickly and with high reliability, para.62, lines 20-24).
However, Das in view of Kasargod do not state that determining available networks based on obtaining predicted network availability and fidelity; which are known in the art and commonly applied in communications field for data transferring, as suggested in Kunisetty’s disclosure as below.
Kunisetty, from the same field of endeavor, teaches determining available networks based on predicted network availability and fidelity (increasing multicast streaming efficiencies by predicting optimized channel maps, para.29).  
Thus, it would be obvious to one of ordinary skill in the art at the time before the claimed invention was filed to determine available networks or channel map, that is to be optimized based on channel availability and fidelity – and by predicting their availability and fidelity based on changes in a quality of transmission of data over the networks over time; thus increasing rate of asset data transmission according to network conditions.


Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Kasargod, as applied to claim 1 above, and further in view of Kavoussi et al. in US Publication No. 2018/0167861 A1, hereinafter referred to as Kavoussi. 


Regarding claim 5, Das in view of Kasargod disclose wherein the data collection device is further configured to perform at least one of the following:
automatically change the configuration of at least one of the networks ( automatically provide optimum connectivity to an access network that is associated with particular network metric values, para.12).
Das in view of Kasargod do not disclose notifying a user of possible issues with connectivity associated with the at least one of the networks; and providing a recommendation on switching over to a different network of the networks; which are known in the art and commonly applied in communications field for data transmission, as suggested in Kavoussi’s disclosure as below.
Kavoussi, from the same field of endeavor, teaches determining communication issues, e.g., packet losses, delay, service interruptions, requiring user to manually switch connectivity (para.9), and providing a recommendation on switching over to a different network of the networks (connecting to access network that is associated with strongest available signal or associated with improved metrics, from access network that is associated with declining metrics, para.77). 
Thus, it would be obvious to one of ordinary skill in the art to automatically change the configuration of at least one of the networks, notify a user of possible issues with connectivity associated with the at least one of the networks, in case for the user to manually switch connectivity; and provide a recommendation on switching over to a different network of the networks;  thus increasing rate of asset data transmission and enhancing users’ experience -- while reducing connectivity issues and eliminating the need for manual switching. 


Regarding claim 6, Das in view of Kasargod do not disclose wherein the data collection device is further configured to: analyze interactions of a user with one or more of the networks; and based on the interactions, provide a recommendation on switching between the networks; which are known in the art and commonly applied in communications field for data transmission, as suggested in Kavoussi’s disclosure as below.
Kavoussi, from the same field of endeavor, teaches:
analyze interactions of a user with one or more of the networks (interacting with user, which specifies a preference, para.81); and
based on the interactions, provide a recommendation on switching between the networks (based on preference inputted, automatically connect to an access network associated with strongest signal quality value, para.81).
Thus, it would be obvious to one of ordinary skill in the art to nalyze interactions of a user with one or more of the networks; and based on the interactions, provide a recommendation on switching between the networks;  thus enhancing users’ experience by increasing the asset data transmission  rate.

Regarding claim 9, Das in view of Kasargod disclose wherein the two-way radio device and the data collection device are further configured to switch between frequencies and protocols associated with the networks (instructing or allowing medical analyzer to transmit medical data through {new} transmission path, e.g., with corresponding frequencies/ protocols, see para.74 in Kasargod). 
However, Das in view of Kasargod do not disclose constantly switching between frequencies and protocols associated with the networks; which is known in the art and commonly applied in communications field for data transmission, as suggested in Kavoussi’s disclosure as below.
Kavoussi, from the same field of endeavor, teaches continuously monitoring network metric values associated with available access networks, and automatically switching connectivity between available access networks (para.73). 
Thus, it would be obvious to one of ordinary skill in the art to constantly monitor networks status and also constantly switch between frequencies and protocols associated with the networks; thus enhancing asset data  transmission by automatically connecting to a particular access network based on current conditions and real time information associated with available access networks.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Kasargod, as applied to claim 17 above, and further in view of Depomian in International Publicaton WO 01/63783 A1, hereinafter referred to as Depomian. 


Regarding claim 19, Das in view of Kasargod do not disclose wherein the encrypting includes a burst radio communication, a radio assignment of intermediate devices for transmission, a combination of communication channels, frequencies, bands, VHF, and UHF; which is known in the art and commonly applied in communications field for data transmission, as suggested in Depomian’s disclosure as below.
Depomina, from the same field of endeavor, teaches the encrypting includes a burst radio communication, a radio assignment of intermediate devices for transmission, a combination of communication channels, frequencies, bands, VHF, and UHF (transforming each radio burst by alternately tuning theminto a High Frequency corresponding to selected channel, section Summary of Invention, pg.3 to pg.4, line 11).
Thus, it would be obvious to encrypt a burst radio communication, a radio assignment of intermediate devices for transmission, a combination of communication channels, bands, frequencies, which include high/ very high/ ultra high frequencies; thus allowing high speed data transmsision and improving reception performance in a broadband network configuration. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571) 270-7245.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272- 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
           


	/C.Q.T./
	/ALPUS HSU/Primary Examiner, Art Unit 2465